972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christian F. HEBBEL, Plaintiff-Appellant,v.UNITED STATES of AMERICA;  Central Intelligence Agency;National Security Agency, Defendants-Appellees.
No. 92-6194.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 24, 1992Decided:  July 22, 1992

Christian F. Hebbel, Appellant Pro Se.
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Christian F. Hebbel appeals from the district court's order dismissing his civil complaint.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm the dismissal on the grounds that Hebbel's claim lacked subject matter jurisdiction.   Provident Life & Accident Ins. Co. v. Waller, 906 F.2d 985, 988 (4th Cir.), cert. denied, 59 U.S.L.W. 3391 (U.S. 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED